DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Reffe (US 20160321477 A1) in view of Jett (US 20070109100 A1) and further in view of Clapper (US 20030108202 A1).
Claim 25. Reffe teaches a method for dynamically selecting a wireless reader action comprising the steps of:
a compatible wireless identification device transmitting through its wireless transmitter identification data comprising pre-configured reader instructions that include a data destination and dynamically derived data in a predefined output data string
([0117] The radio tag 3 then determines whether it has data for transmitting to the destination entity 4 (test step F40).

external sensors, and to detect when those values exceed one or more predefined thresholds. Crossing a predefined threshold constitutes detecting an event and can trigger the event being returned to the destination entity 4; [0120] the radio tag 3 may be programmed to analyze the vibration of a device on the basis of values acquired by one or more external sensors, and to detect the appearance of certain frequencies during such analysis. (e.g. dynamically derived data) Such detection may trigger the event being returned to the destination entity 4.
[0129] The radio tag 3 responds to this interrogation by encapsulating the data DATA that it seeks to transmit to the entity 4 in a frame T (or more generally in a message) T=PROT2(DATA) in compliance with the transport and/or network protocol(s) PROT2 implemented by the module 3H (step F60). For example, if the module 3H implements an IP protocol or a UDP/IP protocol, then the data DATA is encapsulated using that protocol. Furthermore, other protocols may be used above UDP/IP, in particular for the purpose of making exchanges between the radio tag 3 and the entity 4 secure. Thus, by way of example, it is possible to envisage also using the data transport layer Security (DTLS) protocol above the UDP/IP protocol in order to encapsulate the data DATA. This protocol comes within the stack of protocols PROT2 (e.g. output data string -> frame T/message).
[0132] It then transmits this data encapsulated using the protocol PROT2 to the destination entity 4 (step E70). The reader 2 thus acts merely as a router of the data DATA received from the radio tag 3, sending it to the entity 4 by means of its module 2G. The reachability address of the entity 4 (i.e. in this example its IP address on the network 5) that is to receive the data encapsulated using the protocol(s) 
the wireless reader receives the output data string which wireless reader extracts the data destination and reader instructions on how to process the output data 
([0130] Thereafter, the encapsulated data T=PROT2(DATA) is then supplied (i.e. sent) to the reader 2 in a message M=PROTl(T) in compliance with the protocol PROT1 implemented by the module 3D and defining the radio interface between the reader 2 and the radio tag 3 (step F70).
[0131] On receiving a message M (step E50), the reader 2 extracts the encapsulated data T=PROT2(DATA) destined for the destination entity 4 (step E60).);
the wireless reader receives the output data string from which the wireless reader extracts the data destination and reader instructions on how to process the output data 
([0132] It then transmits this data encapsulated using the protocol PROT2 to the destination entity 4 (step E70). The reader 2 thus acts merely as a router of the data DATA received from the radio tag 3, sending it to the entity 4 by means of its module 2G. The reachability address of the entity 4 (i.e. in this example its IP address on the network 5) that is to); 
and the wireless reader performing actions in compliance with said output data instructions which output data instructions defines an instruction set 
([0129] The radio tag 3 responds to this interrogation by encapsulating the data DATA that it seeks to transmit to the entity 4 in a frame T (or more generally in a message) T=PROT2 (DATA) in compliance 
[0132] It then transmits this data encapsulated using the protocol PROT2 to the destination entity 4 (step E70). The reader 2 thus acts merely as a router of the data DATA received from the radio tag 3, sending it to the entity 4 by means of its module 2G. The reachability address of the entity 4 (i.e. in this example its IP address on the network 5) that is to).)
and further discloses further discloses the process of transmitting the data as a means of routing data by the reader but does not specifically disclose wherein the reader does not require pre-configuration to execute the instruction set associated with the output data instruction received from the wireless identification device.
However, Jett teaches the process of the reader which does not require pre-configuration to execute the instruction set associated with the output data instructions received from the wireless identification device (
[0017] The present invention provides for the automatic provisioning of RFID devices in an RFID network. Readers, as well as other network devices that require provisioning, can be automatically provisioned for the Reader's specific function in the network immediately upon powering the Reader without any manual intervention or configuration. In one aspect of the present invention a method of provisioning a radio frequency identification ("RFID") device is described. An RFID Reader reads an affixed RFID Tag within the Reader's read field. The Reader transmits a data packet via IP multicasting containing data from the affixed RFID Tag to an IP multicast-enabled network component. The Reader receives a data packet from the network component containing configuration parameters which correspond to a personality class and are used by the Reader to automatically provision the Reader upon powering up for a specific function.

[0037]… a variable-length object class field 38 presently used to classify the Reader. The length of field 38 is determined by filter value field 304. In a preferred embodiment, the value in this field indicates which personality class should be used to provision the Reader. (e.g. determines how the wireless reader processes the output data)).
Therefore, it would have been obvious of the ordinary skilled in the art at the time of the invention to use the process of the reader which does not require pre-configuration to execute the instruction set associated with the output data instructions received from the wireless identification device for the purpose of enhancing the system to enhance a wireless reader to automatically accept commands and perform actions on behalf of the instructions without additional user intervention.

Reffe and Jett the wireless identification device as claimed in claim 31, and further discloses a reader near a door with functions (Jett 0062) but does not specifically disclose wherein the reader is adapted to function independently executing a respective instruction set obtained from one or more electronic Identifications including unlocking a door when in close range.
However, Ljung teaches the process of a reader which is adapted to function independently executing a respective instruction set obtained from one or more electronic identifications including unlocking a door when in close range ([0106] A tag can be used for different kinds of authentication. The tag can either be public, and used by many, or personal and used by a single user. The tag may also include biometric identification to increase the authenticity of the person identified. A public tag may include a fingerprint sensor where the biometric information is sent to the application server in the cloud through a tag reader/detector. An encrypted "unlock" message can then be sent back through the 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of a reader which is adapted to function independently executing a respective instruction set obtained from one or more electronic identifications including unlocking a door when in close range as taught by Ljung within the system of Reffe and Jett for the purpose of enhancing the system to have independent readers with an ability to identify the devices without additional assistance.

Reffe and Jett disclose discloses a reader near a door with functions (Jett 0062) but does not specifically disclose wherein the reader is adapted to function as a private or public reader for receiving instructions sets from the multiple electronic identifications including transferring identity and relevant monitoring data to a specified data address. 
However, Ljung teaches the process wherein the reader is adapted to function as a private or public reader for receiving instructions sets from multiple electronic identifications including transferring identity and relevant monitoring data to a specified data address
([0106] A tag can be used for different kinds of authentication. The tag can either be public, and used by many, or personal and used by a single user. The tag may also include biometric identification to increase the authenticity of the person identified. A public tag may include a fingerprint sensor where the biometric information is sent to the application server in the cloud through a tag reader/detector. An encrypted "unlock" message can then be sent back through the tag reader/detector to the tag which in turn unlocks a door or performs other action(s). The source tag, tag readers/detectors (up and down 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the reader as adapted to function as a private or public reader for receiving instructions sets from multiple electronic identifications including transferring identity and relevant monitoring data to a specified data address as taught by Ljung within the system of Reffe and Jett for the purpose of enhancing the system to universally accept different identification devices presented to the reader. 
Further, Ljung teaches wherein said the wireless identification is a personal identification, said identification enables an individual's data to be stored in one location, to be managed therefrom ([0053] e.g. command stored in the cloud [0106] e.g. application server).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use wherein said the wireless identification is a personal identification, said personal identification enables an individual's data to be stored in one location to be managed therefrom as taught by Ljung within the system of Reffe and Jett for the purpose of enhancing the system to obtain information related to a user at a centrally stored location for comparison by the reader. 

Reffe, Jett and Ljung disclose the use of encrypting information ([0006]) but do not specifically disclose wherein a variable encryption key, unique to every identification device, is transmitted as part of the instruction set of the wireless identification device, thereby enabling protection of data on a data address where the data destination is linked to one electronic identification, such that, in use, the electronic identification must be present to decrypt the data upon permission to view the data being granted.
However, Clapper teaches a variable encryption key, unique to every identification device, is transmitted as part of the instruction set of the wireless identification device, thereby enabling protection of data on 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the encryption key as taught by Clapper within the system of Reffe and Jett for the purpose of enhancing the system to secure and verify the data that is present in order to prevent intrusion.

Claim 26. Reffe teaches the method for selecting a wireless reader action as claimed in claim 25, wherein the instruction set is configured and stored on the wireless identification device, the instruction set comprising at least one of: a data address, being a destination to where the wireless reader needs to transfer the data processed from the wireless identification device, whereby the data addresses includes an IPv4 address, IPv6 address, or an equivalent address format that will identify a virtual address where data can be transferred to on the Internet; GPS co-ordinates related to a specific location; identification information pertaining to an individual or object identified; a unique variable encryption key of the specific wireless identification device; output data variables that relate to security and privacy settings pertaining of the data stored on the electronic device ([0132] It then transmits this data encapsulated using the protocol PROT2 to the destination entity 4 (step E70). The reader 2 thus acts merely as a router of the data DATA received from the radio tag 3, sending it to the entity 4 by means of its module 2G. The reachability address of the entity 4 (i.e. in this example its IP address on the network 5) that is to receive the data encapsulated using the protocol(s) PROT2 transmitted by the radio tag 3 can be deduced, as a function of the routing mode that is envisaged and permitted by the protocol(s) PROT2 (e.g. routing as a function of the destination address or of the source address), in particular from a message header in compliance with the protocol(s) PROT2 in known manner (e.g. destination IP address specified directly in the header by the radio tag 3 or obtained by resolving a domain name). Naturally, it 
Claim 27. Reffe teaches the method for selecting a wireless reader action as claimed in claim 26, wherein the wireless readers are enabled to perform multiple functions within a location, in response to a plurality of wireless identification devices (Reffe [0034] For this purpose, the invention relies on three main elements, namely: [0035] at radio tag level, implementing at least one protocol layer of higher order, i.e. above the radio interface used by the radio tag and the reader for communicating with each other. By way of example, such a protocol layer is a transport, network, or application layer of the OSI communications model. This higher protocol layer is used for encapsulating the data that the radio tag seeks to push to the destination entity, the encapsulated data then being transmitted in conventional manner to the reader via the radio interface defined between the reader and the radio tag.
Thus, the data may be encapsulated, for example, using an IP network layer protocol and/or at least one transport layer protocol operating above the IP protocol; [0036] at reader level, implementing a polling step, preferably periodically, seeking to detect radio tags that have data for transmission to the destination entity, in order to interrogate them using the radio interface protocol used by the reader and by the radio tag for communicating; and [0037] programming the reader so that it behaves like a simple router on the data supplied by the radio tags and destined for the destination entity: the reader thus acts as a transparent transmission channel for data between the radio tag and the destination entity. It is not necessary for the reader to be capable of interpreting the encapsulated data).

Claim 30. Reffe teaches the method for selecting a wireless reader action as claimed in claim 26, wherein the wireless identification device may be remotely programmed to enable functionality revision ([0065] In another particular implementation, the various steps of the supply method are implemented by a silicon chip including a (re)programmable microcontroller and nonvolatile memories storing a computer program, the program being suitable for being performed in a radio tag, the program including instructions adapted to performing steps of the supply method as described above. [0067] The invention also provides a data medium readable by a microcontroller of a silicon chip and including instructions of a computer program as mentioned above. [0068] The data medium may be any entity or device capable of storing the program. For example, the medium may comprise storage means, such as a microelectronic circuit ROM. [0069] Furthermore, the data medium may be a transmissible medium .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Reffe, Jett, Clapper and further in view of Yokoyama (US 20050280511 A1).
Claim 35.    Reffe and Jett, et. al teach the method for selecting a wireless reader action as claimed in claim 25 and further disclose the process communicating on ports (Jett [0069], [0068]) but does not specifically disclose wherein, the reader, through its output ports, enables or disables devices connected to said ports in accordance with the instruction set of the wireless identification device.
However, Yokoyama teaches the process of enables or disables devices connected to said ports in accordance with the instruction set of the wireless identification device
([0016] This arrangement enables easily switching the enabled/disabled status of both ports when a command for switching communication to the other port is received from the enabled communication port, without needing to first interrupt the power supply from the communication-enabled port.
[0094] Furthermore, if a communication switching command for switching communication from the enabled communication port to the other communication port is received from the enabled communication port, which could be either wireless port 11 or wired communication port 13, priority 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of enables or disables devices connected to said ports in accordance with the instruction set of the wireless identification device as taught by Yokoyama within the system of Reffe and Jett for the purpose of enhancing the system to open specific ports to connected devices in order to prevent the usage of unsolicited ports.

Claims 31, 32, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Reffe in view of Jett.
Claim 31. Reffe teaches a wireless identification device, comprising; programmable output data, wherein the output data comprises an instruction set, which when processed by a wireless reader, determines how the wireless reader processes the output data
([0117] The radio tag 3 then determines whether it has data for transmitting to the destination entity 4 (test step F40).
[0118] For this purpose, the microcontroller 3A may implement event detection functions (e.g. based on thresholds) taking account in particular of the context in which the radio tag 3 is to be found, the radio tag 3 determining that it has data for transmission to the destination entity 4 if it has detected predetermined events. Such event detections requiring data to be returned to the destination entity 4 comprise for example: [0119] the radio tag 3 may be programmed to monitor the values acquired by external sensors, and to detect when those values exceed one or more predefined thresholds. Crossing 
[0129] The radio tag 3 responds to this interrogation by encapsulating the data DATA that it seeks to transmit to the entity 4 in a frame T (or more generally in a message) T=PROT2(DATA) in compliance with the transport and/or network protocol(s) PROT2 implemented by the module 3H (step F60). For example, if the module 3H implements an IP protocol or a UDP/IP protocol, then the data DATA is encapsulated using that protocol (e.g. instruction set). Furthermore, other protocols may be used above UDP/IP, in particular for the purpose of making exchanges between the radio tag 3 and the entity 4 secure. Thus, by way of example, it is possible to envisage also using the data transport layer Security (DTLS) protocol above the UDP/IP protocol in order to encapsulate the data DATA. This protocol comes within the stack of protocols PROT2.
[0132] It then transmits this data encapsulated using the protocol PROT2 to the destination entity 4 (step E70). The reader 2 thus acts merely as a router of the data DATA received from the radio tag 3, sending it to the entity 4 by means of its module 2G. The reachability address of the entity 4 (i.e. in this example its IP address on the network 5) that is to receive the data encapsulated using the protocol(s) PROT2 transmitted by the radio tag 3 can be deduced, as a function of the routing mode that is envisaged and permitted by the protocol(s) PROT2 (e.g. routing as a function of the destination address or of the source address), in particular from a message header in compliance with the protocol(s) PROT2 in known manner (e.g. destination IP address specified directly in the header by the radio tag 3 or obtained by resolving a domain name

[0131] On receiving a message M (step E50), the reader 2 extracts the encapsulated data T=PROT2(DATA) destined for the destination entity 4 (step E60).)
[0132] It then transmits this data encapsulated using the protocol PROT2 to the destination entity 4 (step E70). The reader 2 thus acts merely as a router of the data DATA received from the radio tag 3, sending it to the entity 4 by means of its module 2G. The reachability address of the entity 4 (i.e. in this example its IP address on the network 5) that is to) 

and further discloses the process of transmitting the data as a means of routing data by the reader but does not specifically disclose wherein the reader does not require pre-configuration to execute the instruction set associated with the output data instructions received from the wireless identification device.
However, Jett teaches the process of the reader which does not require pre-configuration to execute the instruction set associated with the output data instructions received from the wireless identification device
([0017] The present invention provides for the automatic provisioning of RFID devices in an RFID network. Readers, as well as other network devices that require provisioning, can be automatically provisioned for the Reader's specific function in the network immediately upon powering the Reader without any manual intervention or configuration. In one aspect of the present invention a method of provisioning a radio frequency identification ("RFID") device is described. An RFID Reader reads an affixed RFID Tag within the Reader's read field. The Reader transmits a data packet via IP multicasting containing data from the affixed RFID Tag to an IP multicast-enabled network component. The Reader 
[0033]… "provisioning" a device can include, but is not limited to, providing network configuration, providing personality configuration, incorporating the device into a network database and enabling the device with software. 
[0037]… In a preferred embodiment, EPCglobal assigns a reserved value, such as 100, for this classification. In another preferred embodiment, an EPCglobal standard is not required given that the EPC ID Tag of the present invention is not intended to traverse the RFID network but rather remain affixed on or within a read field of an RFID device. Following filter value field 304 are a partition field 306 (3 bits) and an EPC manager field 308 (32 bits) which are not relevant to a preferred embodiment of the present invention. Following the EPC manager field 308 is a variable-length object class field 38 presently used to classify the Reader. The length of field 38 is determined by filter value field 304. In a preferred embodiment, the value in this field indicates which personality class should be used to provision the Reader. e.g. determines how the wireless reader processes the output data).
Therefore, it would have been obvious of the ordinary skilled in the art at the time of the invention to use the process of the reader which does not require pre-configuration to execute the instruction set associated with the output data instructions received from the wireless identification device for the purpose of enhancing the system to enhance a wireless reader to automatically accept commands and perform actions on behalf of the instructions without additional user intervention.

Claim 32. Reffe and Jett teach the wireless identification device as claimed in claim 31, wherein the instruction set is configured and stored on the wireless identification device, the instruction set comprising at least one of: a data address, being a destination to where the wireless reader data needs 
(Reffe [0132] It then transmits this data encapsulated using the protocol PROT2 to the destination entity 4 (step E70). The reader 2 thus acts merely as a router of the data DATA received from the radio tag 3, sending it to the entity 4 by means of its module 2G. The reachability address of the entity 4 (i.e. in this example its IP address on the network 5) that is to receive the data encapsulated using the protocol(s) PROT2 transmitted by the radio tag 3 can be deduced, as a function of the routing mode that is envisaged and permitted by the protocol(s) PROT2 (e.g. routing as a function of the destination address or of the source address), in particular from a message header in compliance with the protocol(s) PROT2 in known manner (e.g. destination IP address specified directly in the header by the radio tag 3 or obtained by resolving a domain name). Naturally, it is possible to use other means for obtaining this reachability address, as a function of the protocols PROT2 under consideration. This step does not present any specific difficulty for the person skilled in the art, and it is not described in greater detail herein. The data DATA encapsulated in the protocol PROT2 is received by the entity 4, and is then de-encapsulated thereby. For this purpose, it is assumed that the entity 4 also has a stack of protocols PROT2 enabling it to interpret the message sent by the radio tag 3. The entity 4 processes the data DATA as received in this way from the radio tag 3, in compliance with its programming.).

Claim 40.    Reffe and Jett teach the wireless identification device as claimed in claim 31, adapted to perform specific functions in an application where the reader obtains an instruction set from 

Claim 41. Reffe and Jett teach the wireless identification device as claimed in claim 40, wherein part of the instruction set is to obtain further instructions from an electrically erasable programmable read-only memory on the identification device, including biometric data to verify an identification of a bearer of the electronic identification before performing a function permitted by the identification device
(Reffe [0010]… the reader also sends them specific commands (e.g. read a specific memory address of a radio tag), to which they respond: typically, such a response consists in a radio tag supplying the reader with a digital identifier stored in a dedicated memory address identified in the reader command.
[0147] By way of illustration, it is assumed that A and B are two users seeking to carry out a bank transaction via their respective terminals. The destination entity 4 is a secure central server managing transactions, and acting as an intermediary between the actor A and the actor B. Each actor participating in the transaction has a corresponding radio tag embedded in a terminal. By way of example, the radio tag is a UHF radio tag including a secure element and linked to input/output peripherals via a wired or wireless digital interface, such as for example a biometric sensor (fingerprint sensor), a keyboard enabling information to be input in association with the transaction, or indeed a screen. 
[0148] When a transaction is initiated by the actor A, the radio tag 3 identifies the actor by means of the biometric sensor, after which the actor can input transaction information via the keyboard. This information is collected by the microcontroller 3A of the radio tag 3, which then pushes the information .

Claims 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Reffe, Jett and further in view of Clapper (US 20030108202 Al).
Claim 33. Reffe teaches the wireless identification device as claimed in claim 31, and further discloses the process of transmitting data to a destination but does not specifically disclose wherein the unique variable encryption key is determined by at least the unique variable encryption key is determined by at least one of wireless identification device age, temperature, date, location, altitude, pressure, and the variation of the aforementioned features.
However, Clapper teaches the process of a device wherein the unique variable encryption key is determined by location ([0020] Assuming a new key is required, a waypoint is selected 404 for the encryption. The selected waypoint represents the location or area in which a decryption device must be present in order for decryption to occur, and therefore it is used to select an encryption key. A test 406 is performed to determine whether an encryption location, e.g., the present location of the encryption device, or another location or waypoint, should also be used to select the encryption key. Use of the encryption location requires a recipient of encrypted data to know the encryption location in order to perform a decryption. Such a location may be known in advance to legitimate users of a decrypting device, and thus serve as additional security. Assuming the encryption location is used, an encryption key is therefore determined 408, 410 with respect to the encryption location and the selected waypoint. However, if the encryption location was not used, then encryption key is determined 410 with respect to the selected waypoint.).


Claim 38.    Reffe and Jett teach the wireless identification device as claimed in claim 31, but does not specifically disclose wherein a variable encryption key, unique to every identification device, is transmitted as part of the instruction set of the wireless identification device, thereby enabling protection of data on a data address where the data destination is linked to one electronic identification, such that, in use, the electronic identification must be present to decrypt the data upon permission to view the data being granted.
However, Clapper teaches a variable encryption key, unique to every identification device, is transmitted as part of the instruction set of the wireless identification device, thereby enabling protection of data on a data address where the data destination is linked to one electronic identification, such that, in use, the electronic identification must be present to decrypt the data upon permission to view the data being granted  ([0020] Assuming a new key is required, a waypoint is selected 404 for the encryption. The selected waypoint represents the location or area in which a decryption device must be present in order for decryption to occur, and therefore it is used to select an encryption key. A test 406 is performed to determine whether an encryption location, e.g., the present location of the encryption device, or another location or waypoint, should also be used to select the encryption key. Use of the encryption location requires a recipient of encrypted data to know the encryption location in order to perform a decryption. Such a location may be known in advance to legitimate users of a decrypting device, and thus serve as additional security. Assuming the encryption location is used, an encryption key is therefore determined 408, 410 with respect to the encryption location and the selected waypoint. 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the encryption key as taught by Clapper within the system of Reffe and Jett for the purpose of enhancing the system to secure and verify the data that is present in order to prevent intrusion.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Reffe, Jett and Clapper and further in view of Peters (US 20020156677 A1).
Claim 28. Reffe teaches the method for selecting a wireless reader action as claimed in claim 27, and further discloses the reader to obtain information from a group of wireless identification devices but does not specifically disclose wherein output data from multiple wireless identification devices are combinable to act as a group, whereby the group output data results in the reader effecting a series of group dependent actions.
However, Peters teaches the process of wherein output data from multiple wireless identification devices are combinable to act as a group, whereby the group output data results in the reader effecting a series of group dependent actions ([0016] The data collector 14 gathers the group data from the PDA interface 16 and/or RFID tag reader and may organize the group data according to predetermined categories. The advertisement selector 12 receives the organized group data from the data collector 14 and selects advertisements to be displayed based on the group data. The advertisement selector 12 may select one or more advertisements from a list of advertisements stored in the advertisement database 18 or other location according to predetermined criteria set by the advertisers and/or the ad deliverer. For example, a particular advertiser, e.g., Ford Company, may have an agreement with the ad deliverer that their advertisements (e.g., Ford truck ads) are to be displayed only if the collected group data indicates that a majority of individuals in the particular public place are .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Reffe, Jett and further in view of Yokoyama (US 20050280511 A1).
Claim 34.   Reffe and Jett teach the wireless identification device as claimed in claim 31 and further disclose the process communicating on ports (Jett [0069], [0068]) but does not specifically disclose wherein the reader, through its output ports, enables or disables devices connected to said ports in accordance with the instruction set of the wireless identification device.
However, Yokoyama teaches the process of enables or disables devices connected to said ports in accordance with the instruction set of the wireless identification device
([0016] This arrangement enables easily switching the enabled/disabled status of both ports when a command for switching communication to the other port is received from the enabled communication port, without needing to first interrupt the power supply from the communication-enabled port.
[0094] Furthermore, if a communication switching command for switching communication from the enabled communication port to the other communication port is received from the enabled communication port, which could be either wireless port 11 or wired communication port 13, priority port control circuit 124 first references status storage circuit 123 to confirm that power is being supplied 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of enables or disables devices connected to said ports in accordance with the instruction set of the wireless identification device as taught by Yokoyama within the system of Reffe and Jett for the purpose of enhancing the system to open specific ports to connected devices in order to prevent the usage of unsolicited ports.

Claims 36, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Reffe and Jett and further in view of Ljung (US 20130210360 A1).
Claim 36.    Reffe and Jett the wireless identification device as claimed in claim 31, and further discloses a reader near a door with functions (Jett 0062) but does not specifically disclose wherein the reader is adapted to function independently executing a respective instruction set obtained from one or more electronic identifications including unlocking a door when in close range.
However, Ljung teaches the process of a reader which is adapted to function independently executing a respective instruction set obtained from one or more electronic identifications including unlocking a door when in close range ([0106] A tag can be used for different kinds of authentication. The tag can either be public, and used by many, or personal and used by a single user. The tag may also include biometric identification to increase the authenticity of the person identified. A public tag may include a fingerprint sensor where the biometric information is sent to the application server in the cloud through a tag reader/detector. An encrypted "unlock" message can then be sent back through the tag reader/detector to the tag which in turn unlocks a door or performs other action(s). The source tag, tag 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of a reader which is adapted to function independently executing a respective instruction set obtained from one or more electronic identifications including unlocking a door when in close range as taught by Ljung within the system of Reffe and Jett for the purpose of enhancing the system to have independent readers with an ability to identify the devices without additional assistance.
Claim 37.    Reffe and Jett teach the wireless identification device as claimed in claim 31, but does not specifically disclose wherein the reader is adapted to function as a private or public reader for receiving instructions sets from multiple electronic identifications including transferring identity and relevant monitoring data to a specified data address.
However Ljung teaches the process wherein the reader is adapted to function as a private or public reader for receiving instructions sets from multiple electronic identifications including transferring identity and relevant monitoring data to a specified data address
([0106] A tag can be used for different kinds of authentication. The tag can either be public, and used by many, or personal and used by a single user. The tag may also include biometric identification to increase the authenticity of the person identified. A public tag may include a fingerprint sensor where the biometric information is sent to the application server in the cloud through a tag reader/detector. An encrypted "unlock" message can then be sent back through the tag reader/detector to the tag which in turn unlocks a door or performs other action(s). The source tag, tag readers/detectors (up and down from the network cloud) and target tag are all independent and can be different entities, e.g., one tag may be connected to the fingerprint sensor while another is connected to the lock.).


Claim 39. Reffe and Jett teach the wireless identification device as claimed in claim 31, and further disclose the process of obtaining identification information but does not specifically disclose wherein said the wireless identification is a personal identification, said personal identification enables an individual's data to be stored in one location to be managed therefrom.
However, Ljung teaches the wireless identification is a personal identification, said personal identification enables an individual's data to be stored in one location to be managed therefrom
([0106]).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use wherein said the wireless identification is a personal identification, said personal identification enables an individual's data to be stored in one location to be managed therefrom as taught by Ljung within the system of Reffe and Jett for the purpose of enhancing the system to obtain information related to a user at a centrally stored location for comparison by the reader. 






Response to Arguments
Applicant's arguments filed December 10, 2020 have been fully considered but they are not persuasive.
For claim 25, Applicants state that the prior art of Reffe fails to specifically teach the newly added limitation. However, upon further examination, the Examiner has determined that the prior art of Jett provides the obvious improvement for the reader not requiring pre-configuration to execute the instruction set associated with the output data instruction received from the wireless identification device; wherein the reader…unlocking a door when in close range; and the reader adapted to function as a private and public reader. Clapper teaches the variable encryption key…. to thereby enable the protection of data on a data address where the data destination is linked to one electronic identification and the personal identification enabling the individual’s data to be stored in one location to be managed therefrom as sought by Applicant. Further, the prior art of Clapper provides the obvious improvement of wherein a variable encryption key, unique to every identification device, is transmitted as part of the instruction set of the wireless identification device, thereby enabling, protection of data on a data address where the data destination is linked to one electronic identification enables an individual's data to be stored in one location, to be managed therefrom. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For claim 28, Applicants state that the prior art of Peters fails to teach the limitation, “wherein output data from multiple wireless identification device are combinable to act as a group, whereby the group output data results in the reader effecting a series of group dependent actions”. The Examiner disagrees. With broadest interpretation allowed, Peters teaches the limitation of the group output data results in the reader effecting a series of group dependent actions. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

For claim 31, Applicants state that the prior art of Reffe fails to specifically teach the newly added limitation. However, upon further examination, the Examiner has determined that the prior art of Jett provides the obvious improvement for the reader not requiring pre-configuration to execute the instruction set associated with the output data instruction received from the wireless identification device.
Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689